Franklin App. No. 97APE06-744. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated in the court of appeals’ memorandum decision rendered on April 14,1998, at pages 3-4:
“We conclude that our judgment in the present case is in conflict with a judgment pronounced upon the same question by another court of appeals of this state. More specifically, we find that the judgment of the Eighth District Court of Appeals in Cleveland’s PM on the Boardwalk [Ltd. v. Ohio Liquor Control Comm. (Jan. 23, 1997), Cuyahoga App. No. 69779, unreported, 1997 WL 25522] is in conflict with our decision in the present case and we therefore grant appellee’s motion to certify the conflict to the Supreme Court of Ohio. The precise question to be certified is as follows: ‘Whether the prohibition against semi-nude dancing in liquor establishments, enforced under Ohio Adm.Code 4301:1-1-52, unconstitutionally abridges the right of freedom of speech in violation of the First Amendment to the United States Constitution and Section 11, Article I, Ohio Constitution.’ ”
Sua sponte, cause consolidated with 98-579, infra.